—In an action, inter alia, for a judgment declaring that a constructive trust in favor of the plaintiff exists with regard to the initial capital investment in the defendant Cl Company, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated February 10, 1997, as granted those branches of the motion of the defendant Sanda Tanny which were (a) to vacate a judgment entered June 5, 1998, upon her failure to oppose the plaintiff’s motion for partial summary judgment, and (b) to transfer venue of this action from the Supreme Court, Nassau County, to the Supreme Court, Monroe County.
Ordered that the order is affirmed, with costs.
We agree with the court’s determination that the respondent demonstrated a reasonable excuse for her failure to oppose the plaintiff’s motion for partial summary judgment as well as a meritorious defense (see, Moore v Claudio, 224 AD2d 502, 503; Brown v Brown, 148 AD2d 377, 381; Warren v Warren, 82 AD2d 881, revd on other grounds 55 NY2d 874, on remand 95 AD2d 807).
Further, the Supreme Court providently exercised its discretion in transferring venue of this action to the Supreme Court, Monroe County (see, Naples v Daubert Chem. Co., 93 AD2d 745; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.